[J-69-2015] [MO: Dougherty, J.]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 :   No. 702 CAP
                                              :
                     Appellee                 :   Appeal from the Judgment of Sentence
                                              :   entered on August 31, 2014 in the Court
                                              :   of Common Pleas, Westmoreland
              v.                              :   County, Criminal Division at No. CP-65-
                                              :   CR-0000851-2010. Post Sentence
                                              :   Motions Denied July 16, 2014.
MELVIN KNIGHT,                                :
                                              :   SUBMITTED: October 7, 2015
                     Appellant                :


                                 CONCURRING OPINION


JUSTICE TODD                                            DECIDED: November 22, 2016
       I join the Majority Opinion, except for Part V. For the reasons expressed by

Justice Baer in his Concurring Opinion, see Concurring Opinion (Baer, J.) at 3, I do not

join what are, in Part V, essentially advisory statements by the majority.